Orders sustaining demurrers affirmed. Judgment for the defendants. The demurrers were rightly sustained. The declaration, with or without the amendment allowed in the court below, fails to state “with substantial certainty the substantive facts necessary to constitute the cause of action.” G. L. (Ter. Ed.) c. 231, § 7, Second; § 18, Fourth. It is impossible by reading the declaration to ascertain with any precision what cause of action was intended to be set forth. Read v. Smith, 1 Allen, 519, 520-521. Davis v. H. S. & M. W. Snyder, Inc. 252 Mass. 29, 34-35, 37. Grandchamp v. Costello, 289 Mass. 506. Comerford v. Meier, 302 Mass. 398. Bowles v. Clark, 326 Mass. 31. A second motion to amend presented to this *760court is denied, partly because the proposed amendment would not cure the defects in the declaration.
F. H. Richenbvrg, pro se.
P. E. Troy & A. Brogna, for the defendant Metropolitan Transit Authority, submitted a brief.
M. J. Aldrich, for the defendant Liberty Mutual Insurance Company, submitted a brief.